Appeal from a decision of the Workmen’s Compensation Board, filed September 21, 1973, which disallowed a claim for compensation under the Workmen’s Compensation Law. Decedent was disabled with a permanent partial disability resulting from acute bronchitis with an underlying obstructive lung disease. A referee made a finding of occupational disease, but upon review a majority of a board panel referred the record to an impartial specialist for examination and opinion as to diagnosis and Causally related disability and the degree thereof. Thereafter, and on December 21, 1971, the board panel found a causally related occupational disease upon a completed record that included the impartial specialist’s report and testimony. By resolution adopted on July 18, 1972, the full board rescinded the panel decision of December 21, 1971 and restored the case to the referee’s calendar to afford claimant’s attorney the opportunity to cross-examine the impartial specialist as previously requested. The request was withdrawn by claimant’s attorney, but further testimony was obtained from the specialist before the referee, who then referred the record back to the board panel. Although the testimony of the impartial specialist revealed no change in his opinion, on September 21, 1973 the board panel rescinded its prior decision and disallowed the claim. The procedures adopted herein by the full board are permissible under its rules. There is substantial evidence to support the findings of the board that decedent’s disability was the result of an aggravation of an underlying condition and not occupational in nature (Matter of Detenbeck v General Motors Corp., 309 NY 558; Matter of Solomon v Gannett Co., 34 AD2d 699). Decision affirmed, without costs. Koreman, P. J., Greenblott, Kane, Main and Reynolds, JJ., concur.